DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species (a), Claims 1-13, drawn to switch seat body structure in the reply filed on February 16, 2021 is acknowledged.  The traversal is on the grounds that a search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the species are different in structure and arrangement from each other. Species (a), figures 1-5 relates to circular or cylindrical shaped tray sections with off-centered shaft holes; whereas the species of (b)-(i) are related to various other configurations, such as rectangular, square or irregular shaped tray sections and therefore examination of the different structures and arrangements would require different classifications, search queries and strategies, and review of additional and diverse potential prior art, thus placing a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-40 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected spices, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings (figs. 1-5, elected by Applicant) must show every feature of the invention specified in the claims.  Therefore, “a figure section” of claims 5-6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-13 are objected to because:
Claims 1-13, reference numerals used throughout the claims, should be deleted or placed into parentheses (brackets).
Claim 1, line 2, “the form” lacks antecedent basis.
Claim 1, line 9, “a geometrical” should be –the geometrical-.
Claim 1, line 16, “an outer surface” and “an inner surface” should be –outer surfaces- and –inner surfaces-, respectively.
Claim 2, lines 3-5, “the switch component”, “the light source component” and “the wire connection terminal” lack antecedent basis.

Claim 2, lines 9-10, “the cross-sectional area” lacks antecedent basis.
Claim 3, line 5, “the upper side” lacks antecedent basis.
Claim 4, lines 4-5, “the form” lacks antecedent basis.
Claim 4, line 7, “the form” lacks antecedent basis.
Claim 5, line 2, “the other end” lacks antecedent basis.
Claim 5, line 5, “the lower side” lacks antecedent basis.
Claim 6, line 2, “the other end” lacks antecedent basis.
Claim 6, line 5, “the lower side” lacks antecedent basis.
Claim 6, line 5, “a direction” should be –the direction-.
Claim 7, line 3, “the surface” lacks antecedent basis.
Claim 7, line 4, “the substrate” lacks antecedent basis.
Claim 8, line 3, “the outer side” lacks antecedent basis.
Claim 8, lines 5-6, “an angle”, “an acute angle” and “an obtuse angle” should be –the angle-, -the acute angle- and –the obtuse angle-, respectively.
Claim 9, line 3, “the outer side” lacks antecedent basis.
Claim 9, line 4, “a direction” should be –the direction-.
Claim 9, lines 5-6, “an angle”, “an acute angle” and “an obtuse angle” should be –the angle-, -the acute angle- and –the obtuse angle-, respectively.
Claim 10, line 4, “a direction” should be –the direction-.
Claim 10, lines 5-6, “an angle”, “an acute angle” and “an obtuse angle” should be –the angle-, -the acute angle- and –the obtuse angle-, respectively.
Claim 11, line 4, “a direction” should be –the direction-.

Claim 12, line 2, “the other end” lacks antecedent basis.
Claim 12, line 5, “the lower side” lacks antecedent basis.
Claim 12, line 5, “a direction” should be –the direction-.
Claim 13, line 3, “the surface” lacks antecedent basis.
Claim 13, line 4, “the substrate” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6, the phrase “a figure section” is unclear and leave doubts as to what is being referred to. There seems to be no “figure section” in any of the drawings elected, corresponding to the elected claims.
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

The prior art, either alone or in combination, can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the main body, metal head section, the nonmetal belly section and the off-centered eccentric axis.
However, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Shiroshita, Wu, Vitan et al, Anderson, Fujioka, Torma et al, Meckler et al and Charrier et al are examples of switching bodies comprising covers and housing sections configured similar to the present invention.
Conclusion
This application is in condition for allowance except for the following formal matters, discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833